DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 02/07/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-9, 15-20, 23, and 24 are pending.
Response to Arguments
Applicant’s arguments filed 02/07/2022 with respect to amended claims 1 and 15 have been fully considered and are persuasive. Examiner agrees Patel’s elongate member/needle (50), which was considered the claimed second elongate member/needle, is not straight as now required by amended claims 1 and 15. Therefore, the 102 rejection of claims 1-8 and 15-22 by Patel has been withdrawn. Upon further consideration of applicant’s amendments, new grounds of rejection have been set forth below. 
Claim Objections
Second new claim 23 is objected to because of the following informalities: a typographical error. Second new claim 23 should be numbered claim “24.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 15-20, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At the time the application was filed, the applicant failed to disclose the first and second elongate members are “rigid” as recited in amended claim 1 or that the first and second needles are “rigid” as recited in amended claim 15. Applicant pointed to paragraphs 33, 35, 37, 46, 48, and 50 of the original disclosure for the claim amendments, but those paragraphs fail to provide support for rigid first and second elongate members or rigid first and second needles. Instead, paragraph 48 describes the tubular shaft (221) of the inner cannula (second elongate member 220) being flexible such that it can be navigated through a tortuous path. Furthermore, paragraph 46 describes the tubular shaft (211) of the introducer cannula (first elongate member 210) being formed from the same suitable materials as the flexible second elongate member (any suitable medical-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5, 7, 8, 15-20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Faciszewski (US Pub. No. 2003/0083592) and Patel et al. (US Pub. No. 2015/0297246).
Regarding claims 1 and 15, Faciszewski discloses a percutaneous needle assembly (for example, see paragraph 12 describing the method is performed through the skin to a remote anatomical site; see also Figures 1 and 10 illustrating the needle assembly) comprising a first elongate member/needle (cannula 21, 21A) comprising a lumen (through which 18, 18A is inserted), a second elongate member/needle (biopsy device 18, 18A) coaxially disposed within the lumen of the first elongate member/needle 
Faciszewski fails to disclose whether the first and second elongate members/needles are rigid. However, Faciszewski discloses that the assembly may be used in connection with any soft or hard tissue mass (for example, see paragraph 51). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second elongate members/needles from rigid material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Forming the first and second elongate members/needles from rigid material would allow for the desired piercing, insertion, and/or or travelling of the first and second elongate members/needles through tissue in surgical applications that include hard tissue masses.
Faciszewski further discloses one of the first elongate member/needle and the second elongate member/needle comprises a sharp distal end configured to penetrate tissue (for example, see Figure 13B illustrating the sharp distal end of second elongate member/needle 18A), but fails to disclose whether the other of the first elongate member/needle and the second elongate member/needle (the first elongate member/needle 21, 21A) comprises a blunt distal end. However, Faciszewski discloses the first elongate member/needle (cannula [20, 21A]) may have a distal tip adapted to gently displace tissue outward, thereby avoiding tissue trauma as it is advanced over 
Finally, Faciszewski discloses the piercing needle (9, 9A) comprises a shaft (for example, see Figures 1 and 10), but fails to disclose whether the shaft is flexible such that it is configured to pass through a tortuous path. Patel also discloses a percutaneous needle assembly (for example, see Figure 5) comprising a piercing needle (stylet 90; for example, see paragraph 111 describing 90 being used to create a working channel). Patel teaches the piercing needle (90) comprises a flexible shaft configured to pass through a tortuous path (for example, see paragraphs 15, 21, 26 and 150 which disclose “the straight channeling stylet is flexibly deformable to navigate the curved cannula yet retain a straight form upon exiting the curved cannula…”  Given that the channeling stylet is flexible enough to navigate a curved cannula it is configured to pass through a tortuous path). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Faciszewski’s piercing needle shaft as flexible such that it is configured to pass through a tortuous path as taught by Patel. Doing so would facilitate insertion and travelling of the piercing needle through a patient to arrive at difficult to access surgical sites. 

Regarding claims 2 and 16, Faciszewski as modified discloses the first elongate member/needle (21, 21A) comprises the blunt distal end (see modification above with respect to claims 1 and 16 for details), and wherein the blunt distal end is configured to resist penetrating tissue or be tissue non-penetrating (a blunt end by definition is not sharp and thus resists penetrating tissue or is tissue non-penetrating).
Regarding claims 3-4 and 17-18, Faciszewski as modified fails to disclose whether the first elongate member/needle comprises the sharp distal end, wherein the sharp distal end is beveled, and the second elongate member/needle comprises the blunt distal end, wherein the blunt distal end is configured to resist penetrating tissue. Patel also discloses a percutaneous needle assembly (for example, see Figure 5) comprising a first elongate member/needle (20) and a second elongate member/needle (50). Patel teaches the first elongate member/needle (20) comprises the sharp distal end, wherein the sharp distal end is beveled (for example, see paragraph 29 disclosing that the trocar, curved cannula, and/or treatment device may have a sharp distal end or 
Regarding claim 5, Faciszewski as modified discloses the second elongate member (18, 18A) comprises the sharp distal end (for example, see Figure 13B illustrating the sharp distal end of second elongate member 18A).
Regarding claim 7, Faciszewski as modified discloses the piercing needle (9, 9A) is coaxially disposed within the lumen of the second elongate member (18, 18A) and extends beyond the distal end of the second elongate member (for example, see Figure 
Regarding claims 8 and 19, Faciszewski as modified discloses the piercing needle (9, 9A) comprises a distal end configured to penetrate tissue (for example, see Figure 13B illustrating the distal end of 9A having a sharp tip, wherein paragraph 65 describes the assembly of Figure 10 is used in a method analogous to the methods illustrated in Figures 2-9, wherein Figures 2A-2B illustrate the distal end of piercing needle 9 penetrating tissue, see also paragraph 51).
Regarding claim 20, Faciszewski discloses the piercing needle (9, 9A) is configured to create a microfenestration in the wall of a spinal cyst (for example, see paragraph 51 and Figures 2A-2B, wherein given that the piercing needle is configured to penetrate any soft or hard tissue, it is configured to create a microfenestration in the wall of a spinal cyst as claimed).
Regarding claims 23 and 24, Faciszewski as modified discloses the piercing needle (9, 9A) comprises a sharp point (for example, see Figure 13B).
Claims 1, 2, 5, 6, 8, 9, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub. No. 2015/0297246).
Regarding claims 1 and 15, Patel discloses a percutaneous needle assembly (for example, see paragraph 17 and Figure 1) comprising a first elongate member/needle (20) comprising a lumen (36), a second elongate member/needle (80) coaxially disposed within the lumen of the first elongate member/needle (for example, see paragraph 111) and a piercing needle (90), wherein one of the first elongate member/needle and the second elongate member/needle comprises a sharp distal end  wherein both the first elongate member/needle and the second elongate member/needle are straight (for example, see Figure 1), and the piercing needle (90) comprises a flexible shaft configured to pass through a tortuous path (for example, see paragraphs 15, 21, 26 and 150 which disclose “the straight channeling stylet is flexibly deformable to navigate the curved cannula yet retain a straight form upon exiting the curved cannula…”  Given that the channeling stylet is flexible enough to navigate a curved cannula it is configured to pass through a tortuous path). 
Patel fails to disclose whether the first and second elongate members/needles are rigid. However, Patel discloses that the assembly may be used to navigate through bone of a vertebral member of the spine (for example, see paragraph 109). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second elongate members/needles from rigid material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Forming the first and second elongate members/needles from rigid material would allow for the desired piercing, insertion, and/or or travelling of the first and second elongate 
The intended use recited in the preamble (“for synovial cyst access”; “for creating an opening in a wall of a spinal cyst”) and in the body of claim 15 (“spinal cyst” needle assembly) has been considered but deemed not to impose any structural difference between the claimed invention and Patel’s modified assembly. Patel’s modified percutaneous needle assembly is used for spinal applications (vertebra V; for example, see Figure 14), but may be used in any soft or hard tissue mass (for example, see paragraph 51). Therefore, Patel’s modified assembly is deemed to be capable of use for synovial cyst access and for creating an opening in a wall of a spinal cyst as a spinal cyst needle assembly as claimed.
Regarding claims 2 and 16, Patel as modified discloses the first elongate member/needle (20) comprises the blunt distal end (see modification above with respect to claims 1 and 15 for details), wherein the blunt distal end is configured to resist penetrating tissue or be tissue non-penetrating (a blunt end by definition is not sharp and thus resists penetrating tissue or is tissue non-penetrating).
Regarding claim 5, Patel as modified discloses the second elongate member (80) comprises the sharp distal end (second elongate member 80 comprises sharp distal end 84 configured to pierce tissue; see also paragraph 111).
Regarding claim 6, Patel as modified discloses the piercing needle (90) is coaxially disposed within the lumen of the first elongate member (20) and extends beyond a distal end of the first elongate member (see paragraph 150 and Figure 4E).
Regarding claims 8 and 19, Patel as modified discloses the piercing needle (90) comprises a distal end (94) configured to penetrate tissue (for example, paragraphs 144 and 150, wherein 90 creates a working channel in tissue and thus the distal end is configured to penetrate tissue as claimed).
Regarding claim 9, Patel further discloses a cannula (50) that comprises a resiliently deformable material, such as nitinol, so that it generates a curved path upon exiting the straight first elongate member (for example, see Figure 4E and paragraphs 8, 10, 120, and 126). Since the piercing needle (90) is also configured to generate a curved path (for example, see Figure 4E), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also formed the piercing needle from nitinol. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Forming the piercing needle from nitiniol would allow the piercing needle to easily curve and straighten as needed.
Regarding claim 20, Patel discloses the piercing needle (90) is configured to create a microfenestration in the wall of a spinal cyst (given that the piercing needle is configured to create a working channel in tissue, it is configured to create a microfenestration in the wall of a spinal cyst as claimed).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on Monday-Thursday 4:30 AM - 2:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 18, 2022